Citation Nr: 0419772	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  021-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma.

2.  Entitlement to a rating in excess of 20 percent for left 
elbow traumatic arthritis with instability and status post 
carpal tunnel and decubital tunnel release.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1943 to February 1946.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2000 rating decision by the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas.  A motion by the 
veteran's representative to "advance the case on docket" 
due to the veteran's age has been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Given the procedural deficiencies outlined below, VCAA 
notice requirements clearly have not been met.   

At the outset, regarding the claim for an increased rating 
for bronchial asthma, it is noteworthy that while a July 1997 
rating decision continued a 10 percent rating for this 
disability, a rating decision the following month (August 
1997) increased the rating to 30 percent.  In May 2000 the 
veteran filed a new claim for increase.  In a September 2000 
rating decision now on appeal, the RO "continued" a "10 
percent" rating.  [File review did not reveal a rating 
reduction in the interim.]  The notice of the rating decision 
mailed to the veteran (dated September 18 2000) also noted 
that an increase from 10 percent was not warranted.  After 
the veteran filed a notice of disagreement, a July 2002 
rating decision listed the asthma as rated 30 percent, and a 
statement of the case (SOC) in August 2002 (as well as a 
supplemental SOC in June 2003) also indicated that bronchial 
asthma was "currently evaluated 30 percent disabling."  

Regarding the claim for an increased rating for the veteran's 
service connected left elbow disability, it is noteworthy 
that the rating for such disability was also increased in 
August 1997 (to 20 percent).  However, the September 2000 
rating decision, the RO "continued" the "10 percent" 
rating, and the veteran was so notified by letter.  [Notably, 
there was no rating reduction in the interim.]  This 
deficiency is more acute than that with the asthma rating and 
notice, as the August 2002 SOC has continued to refer to a 10 
percent rating.  Furthermore, the disability is now 
characterized as encompassing traumatic arthritis with 
instability and left carpal tunnel/decubital tunnel release.  
If there is neurologic impairment (carpal tunnel) that is 
separate and distinct from left elbow orthopedic impairment, 
it would appear that separate ratings would be indicated for 
each.  

As the veteran is apparently receiving ongoing treatment for 
these disabilities, it would appear that the record presented 
for appellate review is incomplete (and any VA treatment 
reports generated in the interim are constructively of 
record).  Finally, the most recent VA examination of the 
veteran's service connected left elbow disability did not 
address the matter of the severity of any neurology (carpal 
tunnel?) symptoms.  

In light of the foregoing, the case is REMANDED for the 
following:

1.  The RO should ensure that all notice 
and duty to assist requirements mandated 
by the VCAA are satisfied in accordance 
with the statutes, implementing 
regulations, and all governing 
interpretative issue.  The veteran must 
be specifically advised of what is needed 
to establish entitlement to ratings in 
excess of 30 percent for asthma, and in 
excess of a combined 20 percent for left 
elbow disability; what the evidence now 
shows; of his and VA's respective 
responsibilities in claims development, 
and that he should submit everything he 
has pertinent to the claims.  He should 
have the opportunity to respond.

2.  The RO should ask the veteran to 
identify all sources of 
examination/treatment/consultation he 
received for his service-connected 
bronchial asthma and left elbow/carpal 
tunnel disabilities since April 2002, and 
should obtain for the record copies of 
all reports (that are not already 
associated with the claims file) of such 
examination, treatment, or consultation.  
The records obtained should specifically 
include  the veteran's complete treatment 
records from the VA West Texas HCS 
outpatient clinic from April 2002 to the 
present.  If any records cannot be 
obtained, the reason why should be noted 
in the claims file.  

3.  If any treatment records obtained 
suggest a worsening of the asthma, the 
veteran should be scheduled for a 
respiratory disorders examination to 
assess the current severity of the 
asthma.  The veteran's claims folder and 
a copy of the pertinent rating criteria 
must be available to the examiner for 
review in connection with the 
examination.  The findings/studies must 
be sufficiently complete to allow for 
rating under any pertinent criteria.    

4.  The RO should also arrange for a VA 
examination to assess any orthopedic 
and/or neurological impairment associated 
with the veteran's service connected left 
elbow disability.  The claims folder must 
be available to the examiner for review 
in conjunction with the examination, and 
any indicated tests or studies should be 
completed.  The examiner should specify 
whether any median nerve symptoms 
associated with left carpal/decubital 
tunnel release equate to "mild 
incomplete," "moderate incomplete," 
"severe incomplete," or "severe" 
paralysis.  The left elbow should be 
examined for active and passive ranges of 
motion and any limitation of function due 
to limitation of motion.  (The examiner 
should note the normal ranges of elbow 
motion.)  The examiner should determine 
whether the left elbow exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  The 
examiner should also express an opinion 
as to the degree to which pain could 
limit function during flare-ups or on 
use.  The examiner should explain the 
rationale for all opinions given.

5.  After the development ordered above 
is completed, the RO should re-adjudicate 
the claims.  If either remains denied, 
the RO should issue an appropriate 
supplemental SOC and give the veteran and 
his representative the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The purposes of this remand are to amend procedural 
deficiencies, ensure VCAA requirements are met, and to assist 
the veteran in the development of his claims.  He has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


